Case 1:15-cr-00867-RMB « Filed 10/15/19 Page 1 of 45

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

   

 

 

 

 

 

 

 

eee eee eee EHH
UNITED STATES OF AMERICA SUPERSEDING INDICTMENT
- Vv. - S6 15 Cr. 867 (RMB)
TURKIYE HALK BANKAST A.S., ee
a/k/a “Halkbank, ” oak
\{SDC SDNY
Defendant. : DOCUMENT
| RLECTRONICALLY FILED
oe LL Lg WH DOC #:
DATE FILED: _
BACKGROUND — —
1. The charges in this Indictment arise out of a

multi-year scheme by TURKLYE HALK BANKASI A.S., a/k/a
“Halkbank,” the defendant (hereinafter, “HALKBANK’), a Turkish
bank majority-owned by the Government of Turkey, to violate and
evade U.S. national security controls against the Government of
Tran. HALKBANK and its officers, agents, and co-conspirators
directly and indirectly used money service businesses and front
companies in Iran, Turkey, the United Arab Emirates, and
elsewhere to violate and to evade and avoid prohibitions against
Iran’s access to the U.S. financial system, restrictions on the
use of proceeds of Iranian oil and gas sales, and restrictions
on the supply of gold to the Government of Iran and to Iranian
entities and persons. HALKBANK knowingly facilitated the

scheme, participated in the design of fraudulent transactions
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 2 of 45

intended to deceive U.S. regulators and foreign banks, and lied
to U.S. regulators about HALKBANK’s involvement.

2. High-ranking government officials in Iran and
Turkey participated in and protected this scheme. some
officials received bribes worth tens of millions of dollars paid
from the proceeds of the scheme so that they would promote the
scheme, protect the participants, and help to shield the scheme
from the scrutiny of U.S. reguiators.

3. The proceeds of Iran’s sale of oil and gas to
Turkey’s national oil company and gas company, among others,
were deposited at HALKBANK, the defendant, in accounts in the
names of the Central Bank of Iran, the National Iranian Oil
Company (“NIOC”), and the National Iranian Gas Company. Because
of U.S. sanctions against Iran and the anti-money laundering
policies of U.S. banks, it was difficult for [ran to access
these funds in order to transfer them back to Iran or to use
them for international financial transfers for the benefit of
Iranian government agencies and banks.

4, HALKBANK, the defendant, participated in several
types of illicit transactions for the benefit of Iran that, Lf
discovered, would have exposed HALKBANK to sanctions under U.S.
law, including (a) allowing the proceeds of sales of Iranian oil

and gas deposited at HALKBANK to be used to buy gold for the

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 3 of 45

benefit of the Government of Iran; (b) allowing the proceeds of
sales of Iranian oil and gas deposited at HALKBANK to be used to
buy gold that was not exported to Iran, in violation of the so-
called “bilateral trade” rule; and (c) facilitating transactions
fraudulently designed to appear to be purchases of food and
medicine by Tranian customers, in order to appear to fall within
the so-called “humanitarian exception” to certain sanctions
against the Government of Iran, when in fact no purchases of
food or medicine actually occurred. Through these methods,
HALKBANK illicitly transferred approximately $20 billion worth
of otherwise restricted Iranian funds.

5. Senior officers of HALKBANK, the defendant,
acting within the scope of their employment and for the benefit
of HALKBANK, concealed the true nature of these transactions
from officials with the U.S. Department of the Treasury
(“Treasury”) so that HALKBANK could supply billions of dollars’
worth of services to the Government of Iran without risking
being sanctioned by the United States and losing its ability to
hold correspondent accounts with U.S. financial institutions.

6. The purpose and effect of the scheme in which
HALKBANK, the defendant, participated was to create a pool of
Tranian oil funds in Turkey and the United Arab Emirates held in

the names of front companies, which concealed the funds’ Iranian

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 4 of 45

nexus. From there, the funds were used to make international
payments on behalf of the Government of Iran and Iranian banks,
including transfers in U.S. dollars that passed througn the U.S.
financial system in violation of U.S. sanctions laws.
The Defendant

7. At all times relevant to this Indictment,
HALKBANK, the defendant, was a foreign financial institution
organized under the laws of and headquartered in Turkey. The
majority of HALKBANK’s shares are owned by the Government of
Turkey. From approximately 2011 until 2014, Suleyman Aslan, a
co-conspirator not charged as a defendant herein, was HALKBANK’s
General Manager (i.e., the chief executive). From approximately
2011 until 2017, Mehmet Hakan Atilla, a co-conspirator not
charged as a defendant herein, was HALKBANK’s Deputy General
Manager for International Banking, and was responsible for
maintaining the bank’s correspondent banking relationships,
including its U.S. correspondent accounts, and for the bank’s
relationships with Iranian banks, including the Central Bank of
Tran. During their tenures, Aslan and Atilla were the
executives principally responsible for communicating with
Treasury’s Under Secretary for Terrorism and Financial
Intelligence and its Director of the Office of Foreign Assets

Control (“OFAC”) about HALKBANK’s compliance with U.S. sanctions

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 5 of 45

against Iran. From approximately 2011 until 2013, Levent
Balkan, a co-conspirator not charged as a defendant herein,
headed HALKBANK’s Foreign Operations Department, which was
responsible for processing international banking transactions.
In undertaking the actions and agreements described below,
Aslan, Atilla, Balkan, and other officers and employees of
HALKBANK were acting within the scope of their employment and
for the benefit of HALKBANK.

8. At all times relevant to this Indictment,
HALKBANK, the defendant, was the sole repository of proceeds
from the sale of Iranian oil by NIOC to Turkey. Principally as
a result of U.S. sanctions restricting the use of Iranian oil
proceeds, as of in or about 2012, billions of dollars’ worth of
funds had accumulated in NIOC’s and the Central Bank of Iran’s
accounts at HALKBANK.

The International Emergency Economic Powers Act

9, The International Emergency Economic Powers Act
(“IEEBPA”), codified at Title 50, United States Code, Sections
1701 to 1706, confers upon the President authority to deal with
unusual and extraordinary threats to the national security and
foreign policy of the United States. Section 1705 provides, in
part, that “{i]t shall be unlawful for a person to violate,

attempt to violate, conspire to violate, or cause a violation of

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 6 of 45

any license, order, regulation, or prohibition issued under this
title.” 50 U.S.C. § 1705(a).

10. Beginning with Executive Order No. 12170, issued
on November 14, 1979, the President has found that “the
situation in Iran constitutes an unusuai and extraordinary
threat to the national security, foreign policy and economy of
the United States” and declared “a national emergency to deal
with that threat.”

The Iranian Transactions and Sanctions Regulations

 

11. On March 15 and May 6, 1995, the President issued
Executive Orders Nos. 12957 and 12959, prohibiting, among other
things, the exportation, reexportation, sale, or supply,
directly or indirectly, to Iran of any goods, technology, or
services from the United States or by a United States person,
and on August 19, 1997, issued Executive Order No. 13059
clarifying the previous orders (collectively, the “Executive
Orders”). The Executive Orders authorized the United States
Secretary of the Treasury to promulgate rules and regulations
necessary to carry out the Executive Orders. Pursuant to this
authority, the Secretary of the Treasury promulgated the Iranian
Transactions Regulations (renamed in 2013 the Iranian
Transactions and Sanctions Regulations, or “ITSR”), implementing

the sanctions imposed by the Executive Orders.

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 7 of 45

12. Title 31, Code of Federal Regulations, Section
560.204 of the ITSR prohibits, among other things, the
exportation, reexportation, sale, or supply, directly or
indirectly, from the United States, or by a United States
person, of goods, technology, or services to Iran or the
Government of Iran (with certain limited exceptions), including
the exportation, reexportation, sale, or supply of goods,
technology, or services to a third country knowing that such
goods, technology, or services are intended for [ran or the
Government of Iran, without a License from OFAC.

13. The ITSR provide that the transfer of funds,
directly or indirectly, from the United States or by a U.S.
person to Iran or the Government of Iran is a prohibited export,
reexport, sale, or supply of services to Iran or the Government
of Iran. See 31 C.F.R. § 560.427 (a).

14. The ITSR further prohibit transactions that evade
or avoid, have the purpose of evading or avoiding, Cause a
violation of, or attempt to violate the ITSR. See 31 C.F.R,

§ 560.203.

Sanctions Concerning Proceeds of Iranian Oil Sales
and the Supply of Gold to Iran

 

 

15. On December 11, 2011, the National Defense
Authorization Act for Fiscal Year 2012 was enacted (the “2012

NDAA”), requiring the imposition of sanctions on foreign

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 8 of 45

financial institutions—including banks and money service
business, among others—following a determination by the
President that a foreign financial institution violated certain
prohibitions with respect to the Central Bank of Iran or another
Iranian financial institution designated under the IEEPA. These
prohibitions applied to government-owned foreign financial
institutions with respect to transactions for the sale or
purchase of petroleum or petroleum products to or from Iran
conducted or facilitated on or after 180 days from the enactment
of the 2012 NDAA, unless the foreign country significantly
reduced its volume of petroleum and petroleum products purchased
from fran. These prohibitions included an exception for
transactions for the sale of food, medicine, or medical devices
to Iran.

16. On July 30, 2012, the President issued Executive
Order 13622 to take additional steps with respect to the
national emergency declared in Executive Order 12957. The
President, among other things, imposed additional restrictions
with respect to the sale of Iranian petroleum and petroleum
products, authorizing the Secretary of the Treasury to impose
sanctions on a foreign financial institution that knowingly
conducted or facilitated any significant financial transaction

with NIOC, the Naftiran Intertrade Company Ltd. (“NICO”), or the

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 9 of 45

Central Bank of Iran, or for the purchase or acquisition of
petroleum or petroleum products from Iran, unless the President
determined the foreign country had significantly reduced its
volume of petroleum and petroleum products purchased from Iran
pursuant to the 2012 NDAA. The available sanctions included
prohibitions and conditions on opening or maintaining U.S.
correspondent and payable-through accounts of the foreign
financial institution. Exec. Order 13622, 77 Fed. Reg. 45897
(Jul. 30, 2012).

17. Executive Order 13622 also authorized the
Secretary of the Treasury to block property and property
interests in the United States of any person who “materially
assisted, sponsored, or provided financial, material, or
technological support for, or goods or services in support of,
NIoc, NICO, or the Central Bank of Iran, or the purchase or
acquisition of U.S. bank notes or precious metals by the
Government of Iran.” Exec. Order 13622, 77 Fed. Reg. 45897
(Jul. 30, 2012). Executive Order 13622 prohibited any
transaction that evaded or avoided, had the purpose of evading
or avoiding, caused a violation of, or attempted to violate any
of the prohibitions set forth in that order.

18. On August 10, 2012, the Iran Threat Reduction and

Syria Human Rights Act of 2012, codified at 22 U.S.C. $$ 8711 et

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 10 of 45

seq. (the “Iran Threat Reduction Act” or “ITRA’), extended the

 

sanctions against Iranian oil sales. The ITRA amended the 2012
NDAA by imposing a “bilateral trade” restriction on Iranian oil
proceeds: Financial transactions by foreign financial
institutions with respect to the sale or purchase of petroleum
or petroleum products to or from Iran were permitted only for
trade between the foreign country and Iran, with any funds owed
to Iran deposited in an account within that foreign country.

See 22 U.S.C. § 8513a(d) (4) (D). In other words, the proceeds of
Tranian oil sales to Turkey had to be deposited into accounts in
Turkey and could be used only for trade between Turkey and Iran;
otherwise, any foreign financial institution facilitating non-
compliant transactions faced U.S. sanctions. These requirements
went into effect on or about February 6, 2013.

19. On January 2, 2013, the Iranian Freedom and
Counterproliferation Act {the “IFCA”’), imposed additional
restrictions on supplying gold to Iran. The IFCA broadened the
prohibition in Executive Order 13622 on supplying precious
metals to the Government of Iran to prohibit the sale, supply,
or transfer of precious metals, directly or indirectly, to the
country of Iran, including non-Government entities. See 22
U.S.C. § 8804(a) (1) (A). The available sanctions included

prohibitions and conditions on opening or maintaining U.S.

10

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 11 of 45

correspondent and payable-through accounts of the foreign
financial institution. The IFCA also extended the ITRA’s
bilateral trade restriction to the proceeds of Iranian natural
gas sales. The IFCA’s restrictions went into effect on or about
July 1, 2013.

20. On June 3, 2013, the President implemented, among
other things, the IFCA’s prohibition on dealings in precious
metals on behalf of Iran pursuant to his authorities under the
IFCA, the IEEPA, and other statutes, as weli as the ITRA’s
“bilateral trade” and other restrictions on transactions
relating to petroleum and petroleum productions from fran.

Exec. Order 13645, 78 Fed. Reg. 33945 (June 3, 2013). Executive
Order 13645 prohibited any transaction that evaded or avoided,
had the purpose of evading or avoiding, caused a violation of,
or attempted to violate any of the prohibitions set forth in
that order.

21. The Secretary of the Treasury promulgated the
Yranian Financial Sanctions Regulations (the “IFSR”)
implementing the sanctions imposed by the Executive Orders 13622
and 13645, the 2012 NDA, the IFCA, and the ITRA, among others.
See 31 C.F.R. $§ 561.203, 204, 205. The IFSR prohibited, among
other things, transactions that evaded or avoided, had the

purpose of evading or avoiding, caused a violation of, or

11

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 12 of 45

attempted to violate any of the provisions of the IFSR. See 31
C.F.R. § 561.205.

Designated or Identified Entities and Individuais

 

22. Appendix A to the ITSR contained a list of
persons determined to be the Government of Iran. At all times
relevant to this Indictment, NIOC was an Iranian Oil Company on
the list in Appendix A. At all times relevant to this
Indictment, NICO and Naftiran Intertrade Company Sarl (“NICO
Sarl”) were on the list in Appendix A.

23. At all times relevant to this indictment, Bank
Sarmayeh, Bank Parsian, Bank Pasargad, Bank Saman, Credit
Institution for Development, and Eghtesad Novin Bank were
Iranian financial institutions and, beginning on July 12, 2012,
were identified as Iranian financial institutions by OFAC. At
all times relevant to this Indictment, Sarmayeh Exchange was a
money services business in Iran owned and controlled by Bank
Sarmayeh. At all times relevant to this Indictment, Bank
Keshavarzi was an Iranian financial institution owned or
controlled by the Government of Iran and listed in Appendix A to
the ITSR.

24, On or about July 12, 2012, OFAC designated Hong
Kong Intertrade Company (“HKICO”) as a “Specially Designated

National” (“SDN”) pursuant to the ITSR. OFAC further identified

12

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 13 of 45

NIOC as an agent or affiliate of Iran’s Islamic Revolutionary
Guard Corp (“IRGC”) pursuant to Executive Order 13599 on or
about September 24, 2012. On or about May 23, 2013, OFAC
designated Seifollah Jashnsaz, chairman of NICO, NICO Sari, and
HKICO; Ahmad Ghalebani, managing director of NIOC and a director
of both Petro Suisse Intertrade Company SA and HKICO; Farzad
Bazargan, managing director of HKICO; Hashem Pouransari, NICO
official and managing director of Asia Energy General Trading
LLC; and Mahmoud Nikousokhan, NIOC finance director and a
director of Petro Suisse Intertrade Company SA as SDNs under
Executive Order 13382 and the Weapons of Mass Destruction Non~
Proliferation Sanctions Regulations, 31 C.F.R. Part 544. At all
times relevant to this Indictment after on or about July 12,
2012, HKICO was an SDN. At all times relevant to this Indictment
after May 23, 2013, Jashnsaz, Ghalebani, Bazargan, Pouransari,
and Nikousokhan were each an SDN. At all times relevant to this
Indictment after September 24, 2012, NIOC was identified as an
agent or affiliate of the IRGC,

The Gold Export Scheme

 

25. As alleged above, in 2012 the U.S. sanctions
relating to the sale of Iranian oil and the supply of currency
and precious metals to Tran and the Government of Iran grew more

restrictive. In response, HALKBANK, the defendant, and others

13

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 14 of 45

devised a scheme to use exports of Turkish gold to allow fran
access to the proceeds of Iranian oil sales to Turkey, to evade
those restrictions, and to deceive foreign banks and U.S.
regulators.

26. First, HALKBANK, the defendant, conspired with
Reza Zarrab, a co-conspirator not named as a defendant herein,
and others to transfer Iranian oi1 proceeds at HALKBANK to
exchange houses and front companies controlled by 4Zarrab in
order for those exchange houses and front companies to buy gold
for export from Turkey. After being exported from Turkey, the
gold could be converted into cash or currency and remitted to
Tran or used to conduct international financial transfers on
behalf of Iranian persons and entities. Although these gold
purchases were made by or on behalf of the Government of Iran ——
including NIOC, the Central Bank of Iran, and Iranian banks
owned or controlled by the Government of Iran -- in violation of
Executive Order 13622, Aslan and Atilla represented to Treasury
officials that the gold purchases were permissible transactions
by private Iranian companies and individuals.

27. Second, HALKBANK, the defendant, conspired with
Zarrab and others to use false documentation and
misrepresentations to make it appear that, after gold had been

purchased in Turkey with the proceeds of Iranian oil sales

14

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 15 of 45

deposited at HALKBANK, the gold was then exported to Iran when,
in fact, the gold was exported to Dubai and sold there, in
violation of the ITRA, 22 U.S.C. § 8513a(d) (4) (D), in order to

obtain U.S. dollars, Euros, and other currencies that could be

 

used to fund the activities of the Government of Tran and

 

Iranian companies and persons. This continued after the IFCA
broadened the gold prohibitions to include supply to private
Iranian companies and individuals.

HALKBANK Agrees with the Government of Iran and Zarrab to
Execute the Gold Export Scheme

 

 

28, Reza Zarrab, an Tranian-Turkish businessman,
operated, among other things, money services businesses and
trading companies in the United Arab Emirates and Turkey.
Zarrab had a contract with Sarmayeh Exchange, a money services
business owned and controlled by Bank Sarmayeh, to conduct
currency exchange and wire transfers for that entity. In or
about early 2012, Zarrab learned from a representative of
Sarmayeh Exchange that NIOC and the Central Bank of Tran held
billions of dollars’ worth of proceeds of saies of Iranian
petroleum in accounts maintained at HALKBANK, the defendant.

29. Accordingly, in or about March 2012, d4arrab
approached Aslan about opening business accounts at HALKBANK,
the defendant, in order to extract the Iranian oil proceeds to

Dubai through goid exports, using Sarmayeh Exchange and Bank

15
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 16 of 45

Sarmayeh as intermediaries between Zarrab’s companies and the
Government of Iran accounts. Aslan, however, was concerned that
garrab’s high public profile in Turkey would draw attention
creating a risk that the scheme would be detected.

30. ‘Zarrab then met with Turkey’s then-Minister of
Economy, Mehmet Zafer Caglayan, a co-conspirator not charged
herein, about Aslan’s concern. 4arrab explained the scheme to
Caglayan and enlisted his help. Caglayan agreed to help 4arrab
execute the gold export scheme through HALKBANK, the defendant,
but demanded that Zarrab give Caglayan half of “Zarrab’s profits.
Zarrab agreed. Over the course of 2012 and 2013, 4Zarrab paid
Caglayan bribes totaling at least approximately $70 million in
U.S. dollars, Buro, and Turkish lira, as well as luxury watches
and other items, in exchange for Caglayan’s support of the gold
export scheme’s execution.

31. In addition to benefiting the Government of Iran
by evading restrictions on the use of oil proceeds, the gold
scheme would also benefit the Government of Turkey: By
converting the otherwise~restricted Iranian oil proceeds at
HALKBANK, the defendant, into gold and exporting that gold, the
scheme would artificially inflate Turkey’s export statistics,
making its economy appear stronger than it in fact was. For

example, in 2011, the year before the scheme began, Turkey

16

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 17 of 45

reported exporting approximately $55 million in gold to Iran.

In 2012, after, as discussed below, the gold scheme was
implemented, Turkey reported exporting approximately $6.5
billion in gold to Iran. Similarly, Turkey’s reported exports
of gold to the U.A.E. rose from approximately $280 million in
2011 to approximately $4.6 billion in 2012. The funds laundered
from HALKBANK, the defendant, through Zarrab and his companies
were responsible for the vast majority of this increase.

32. After obtaining Caglayan’s agreement to use his
influence to help the scheme, Zarrab met again with Aslan.
After Caglayan conveyed his support of the gold export scheme to
Aslan, Aslan agreed that Zarrab could participate in the gold
scheme through HALKBANK, the defendant.

33. During the summer of 2012, executives with
HALKBANK, the defendant, discussed the gold scheme and its
operation. For example, Balkan sent emails to Aslan and other
bank officers tracking Zarrab’s and others’ gold export volumes
and confirming the bank’s understanding of the scheme. In one
such email, sent on or about June 20, 2012, Balkan summarized
the scheme, writing:

It is understood that this gold, which is

left in Dubai, can be used in all kinds of

foreign payments of Iran, either in gold or

in foreign currency. The fact that these

gold deposits are collected in the various
fiduciary accounts and used for

17

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 18 of 45

international payments of the forbidden

Tranian banks in Dubai (such as Bank Melli,

Bank Sedarat) or Bank Mellat in Turkey. The

gold transaction volume has reached

remarkable dimensions in terms of

international Tran sanctions.

34. In October 2012, zarrab arranged meetings
between, among others, Iranian government officials and Iranian
bank executives at the Istanbul offices of HALKBANK, the
defendant, to discuss ways to increase the amount of Iranian oil
proceeds that could be laundered through the scheme.

35, In particular, on or about October 4, 2012,
Aslan, Atilla, Zarrab, and a representative of Sarmayeh Exchange
met with Mahmoud Nikousokhan, then the finance director of NIOC,
and other Iranian oil officials. The participants discussed,
among other things, the following:

a. NIOC sought to transfer its oil revenues
held in banks in other countries to HALKBANK, the defendant, so
that these funds could also be laundered through the gold system
in place at HALKBANK.

b. NIOC officials also asked that HALKBANK make
international financial payments on behalf of NIOC using its oil
proceeds directly, rather than laundering them through Zarrab’s
front companies. Aslan and Atilia declined the request, telling

NIOC that those payments should continue to be made through “the

existing system” -- meaning the laundering of Iranian oil funds

18

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 19 of 45

through the gold system with Zarrab, which concealed HALKBANK’s
participation in the scheme.

HALKBANK’s General Manager Accepts Bribes to Support
the Gold Export Scheme

 

 

36. On October 6, 2012, Aslan and Zarrab met in
Alsan’s office at HALKBANK, the defendant. At this meeting,
Aslan told Zarrab that he was under scrutiny by U.S. officials
relating to HALKBANK’s Iran-related business, and that while
Caglayan directed that the gold export scheme should be
conducted through HALKBANK, it was Aslan who bore the risks.

37. After this meeting, Zarrab sought and obtained
Caglayan’s permission to bribe Aslan. CagGlayan agreed. In an
intercepted telephone conversation on October 6, 2012, “arrab
told Abdullah Happani, a co-conspirator not named as a defendant
herein and an employee of Zarrab, that Caglayan knew Zarrab
would pay bribes to Aslan, and described how Aslan’s bribes
would be structured using the “same system” as CaGlayan’s bribe
payments.

38. On October 8, 2012, officers of HALKBANK, the
defendant, held another meeting with Iranian and Turkish
government officials. In an intercepted telephone call, Aslan
described the meeting to Zarrab, stating that the Iranian
officials had again asked HALKBANK to allow the government of

Tran to conduct transfers of their funds out of the bank. Aslan

19

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 20 of 45

told Zarrab that: “I [Aslan] defended the matter just like we
had talked about yesterday,” and that he had told the Iranians
that HALKBANK would continue to move their money “through the
existing system” with Zarrab. The next day, Reza 4arrab
directed Happani to arrange to pay a €2 miliion bribe to
Suleyman Aslan. A few days later, one of 4Zarrab’s employees
delivered the bribe. Over the course of the following year,
Zarrab arranged for regular deliveries of cash, packaged in shoe
boxes, to Aslan at Aslan’s residence. These bribes totaled at
least approximately $8.5 million in U.S. dollars, Kuro, and
Turkish lira.

39, Zarrab arranged additional meetings in Turkey
between CaGlayan, Aslan, others at HALKBANK, the defendant, and
Iranian government banking and oil officials. in May 2013, these
meetings included the then-Iranian Minister of Oil; Ahmad
Ghalebani, the then-managing director of NIOC; Mahmoud
Nikousokhan; and Seifollah Jashnsaz, the then-chairman of NICO.
At these meetings the participants discussed, among other
things, arranging for the Turkish national oil company to make
its payments to NIOC for Iranian oil at an account held by Bank
Sarmayeh at HALKBANK. Because of Zarrab’s contract with
Sarmayeh Exchange, he would have preferential access to these

Tranian oil revenues.

20

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 21 of 45

HALKBANK Protects the Gold Export Scheme
from Detection by OFAC

 

 

40. Throughout the scheme, senior executives from
HALKBANK, the defendant, took steps to prevent U.S. authorities,
particularly OFAC, from detecting the illicit nature of the
transfers being conducted through Zarrab’s companies.

41. On or about October 24, 2012, Zarrab and Balkan
spoke in an intercepted telephone call. During that
conversation, Zarrab and Balkan discussed a transfer of U.S.
dollars between Zarrab’s account at HALKBANK, the defendant, and
another account held by Zarrab’s gold trading company, Safir
Altin. Balkan warned “Zarrab about the transfer because it was
conducted by a U.S. financial institution through its
correspondent account in the United States (“U.S. Bank-1").
Balkan expressed his concern about drawing attention to
HALKBANK’s involvement in Zarrab’s illicit gold-trading business
as a result of the direct transfer from HALKBANK to the United
States, stating: “I mean I’m talking about, one, an American
Bank. Two, doliars. Three, Safir. I mean, many factors are
all bundled up here.” JZarrab asked if the transfer would cause
an issue, and Balkan replied: “I just wanted to share it with
you. When I mentioned strategic thinking, I meant we should
assess this together briefly. . . . The balance, the balance is

not important. What’s more important is security.”

21

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 22 of 45

42, On or about February 12, 2013, Treasury
representatives met in Turkey with Atilla and other officials of
HALKBANK, the defendant. During this meeting, among other
things, Treasury representatives, including the then-Director of
OFAC, specifically warned Atilla about HALKBANK’s involvement in
Iranian attempts to evade sanctions. The OFAC Director
specifically cautioned Atilla about (a) the use of false
invoices concealing the true purchaser or destination of goods
as a means of allowing Iran to launder oii proceeds through
phony purchases, and (b} the requirement that trade between
Turkey and Tran financed with Iranian oil proceeds be
“bilateral,” that is, restricted Iranian funds at HALKBANK could
be used only to buy Turkish goods for shipment to Iran. The
Director pulled Atilla aside for a private meeting to warn
Atilla that HALKBANK was in a “category unto themseives,”
reflecting OFAC’s particular concern about the magnitude of the
bank’s potential involvement in Iranian sanctions evasion.

43. Shortly after the meeting with OFAC, Atilla,
HALKBANK's Deputy General Manager for International Banking,
instructed Yarrab to alter the way the gold transactions were
reflected in the customs paperwork submitted to the bank,
changing the purported destination of the gold from the United

Arab Emirates to Iran. In August 2012, Atilla had directed

22

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 23 of 45

Zarrab to change the documents to reflect that the gold was
being exported to Dubai rather than Iran, to reduce the risk
that HALKBANK, the defendant, would be sanctioned under the
regulations against supplying gold to the Government of Iran.
Now, Atilla wanted the documentation to be changed again because
of the tightened restrictions on the use of oil proceeds for
bilateral trade. In an intercepted telephone call between Zarrab
and Happani on February 21, 2013, Zarrab relayed that he “talked
to Mr. Hakan,” referring to Atilla. Zarrab stated that Atilla
had informed him that “there was a problem but it has been
resolved . . . for the exports, write ‘transit to Iran through
Dubai’ on the declarations again... . That is what the
regulations indicate” -- referring to the requirement described
in the February 12, 2013 meeting between Atilla and OFAC. The
change directed by Atilla made it appear as if the shipments of
gold purchased with franian oil proceeds complied with the
regulations, though the gold in fact continued to be sent to
Dubai in order to make NIOC oil proceeds available for Iran’s
international financial payments there.

AA, On or about May 6, 2013, “Zarrab and Aslan spoke
in an intercepted telephone call. During this conversation,
Aslan told Zarrab that Atilla had reported that NIOC transferred

70 million Turkish lira directly to an account controlled by

23

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 24 of 45

Zarrab at HALKBANK, the defendant. This transfer contradicted
the agreement among HALKBANK, NIOC, and “arrab that NIOC’s oil
proceeds would be transferred to Zarrab indirectly through

another Iranian bank account held at HALKBANE. “Zarrab

complained, “No, not direct. No. They made a mistake. It will
go to... . Bank Shahr. You stop it, and Ff will get it
corrected. They are stupid. They are retarded... . Please

process this as a null transaction, as if it never happened.”
Aslan agreed to void the transaction, and told 4arrab that
HALKBANK would not report the violation. Because reporting the
transaction would have revealed that the money Zarrab and his
companies were laundering through the gold scheme belonged to
NIOC, Zarrab and Aslan’s agreement to nullify and not report
this transaction protected the scheme from detection.

HALKBANK Continued the Gold Export Scheme
While Lying to OFAC

 

 

45. On or about July 1, 2013, the day IFCA’s
restrictions on the supply of precious metals to Iran went into
effect, see supra {| 19, Atilla sent an emaii to the then-
Director of OFAC, purporting to inform him that HALKBANK, the
defendant, had stopped allowing Iranian gold transactions as of
June 10, 2013.

46. In fact, however, HALKBANK, the defendant,

continued to allow Zarrab to use proceeds of Iranian oil and gas

24

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 25 of 45

_sales at HALKBANK to buy gold for export from Turkey in order to
give the Government of Iran and Iranian banks access to these
funds after July 1, 2013. On or about November 11, 2013, for
example, a HALKBANK representative emailed Zarrab’s employees
spreadsheets of transactions relating to exports of gold from
Turkey to the United Arab Emirates and Iran that purported to
show tens of millions of Furos’ worth of gold being exported by
Zarrab’s companies, Royal Denizcilik and Safir Altin Ticaret, to
Tran as recently as October 2013, including to Iranian financial
institutions. |

47, On or about September 16, 2013, Zarrab and Aslan
spoke in an intercepted telephone conversation. Aslan reported
on a meeting that he recently had with the then-Prime Minister
of Turkey, Caglayan, and other Turkish government officials.
Asian was asked to increase Turkey’s gold exports. Asian
reported, “That's their request, um, last year they exported $11
billion in gold.” Zarrab responded, “They are asking for the
same to be done again, aren’t they?” Aslan replied, “TI mean,
they’ re saying, ‘do something, whatever the method is, but heip
us out, take care of this job,’ you know.” Aslan also stated,
“T said, ‘Iran -- it would not be through Iran, but we, um, we

will find a way, don’t you worry. They said, ‘if you can find a

25

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 26 of 45

way, do it.’” Zarrab responded in part, “We have a method, we
will do it. We need to sit down and talk about that in person.”

48. Zarrab and others caused gold purchased with the
proceeds of Iranian oil and gas sales and exported from Turkey
to be sold in Dubai rather than reexported to Iran, and further
caused the proceeds to be transferred back to companies owned
and controlled by 4Zarrab in Turkey, where they could be further
transferred secretly on behalf of and for the benefit of the
Government of Iran and Iranian companies and persons. On other
occasions, Zarrab and others would cause the gold to be
repurchased by companies owned and controlled by zarrab in
Turkey and imported back to Turkey, where it could be sold.
These transactions to sell gold in Dubai or to repurchase and
reimport the gold to Turkey on behalf of and for the benefit of
the Government of Iran and Iranian companies and persons were
often conducted in U.S. dollars. Between at least approximately
December 2012 and October 2013, more than $900 million in such
transactions were conducted by U.S. financial institutions
through correspondent accounts held in the United States.

49. At all times relevant to the gold export scheme,
Aslan, Atilla, Balkan, and other officers and employees of
HALKBANK, the defendant, were acting within the scope of their

employment at HALKBANK and for the benefit of HALKBANK.

26

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 27 of 45

The Fraudulent Food and Medicine Trade Scheme

 

50. In response to the broadened prohibition against
the supply of gold to include private Iranian companies ana
individuals and heightened restrictions limiting the use of
Iranian oil proceeds for bilateral trade, HALKBANK, the
defendant, and others also conspired to transfer Iranian oil
revenues held at HALKBANK outside Turkey by falsely pretending
that these transfers were in connection with the sale of food
and medicine to Iran from Dubai, which would qualify for
humanitarian exceptions to the sanctions restrictions.

51. Aslan, Atilla, and others at HALKBANK, the
defendant, designed the fraudulent food and medicine scheme with
Zarcab, Happani, and others. In addition to helping design the
scheme, Aslan and Atilla concealed the scheme from Treasury
officials in order to avoid potential sanctions against HALKBANK
pursuant to the 2012 NDAA, the ITSR, the IFCA, and the IFSR.
Caglayan and other Turkish government officials both approved of
and directed that the fraudulent food and medicine scheme be
adopted and implemented.

52. On or about March 26, 2013, “arrab met with Aslan
again. At this meeting, Aslan told Zarrab that HALKBANK, the
defendant, would stop processing the fraudulent gold

transactions in the next month-and-a-half, but that Aslan could

27

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 28 of 45

extend that deadline by another month or two. Aslan instructed
Zarrab instead to begin conducting food transactions, even
though Zarrab had no history conducting such transactions with
HALKBANK. When Zarrab asked how it would be possible for him to
start food trade with the bank now, Aslan also told Aarrab
during the meeting that narrab should provide HALKBANK with
whatever documentation Zarrab could for these food transactions,
even if that involved submitting fraudulent documents. In other
words, as the deadline for IFCA’s tightened regulations on gold
trade approached, Aslan instructed Zarrab that darrab should
instead pursue a fraudulent food trade.

53. Zarrab arranged meetings in Turkey between
approximately April 9 and 10, 2013, among Caglayan, Aslan, and
others, and Iranian government banking and oil officials,
including Mahmoud Nikousokhan and Seifollah Jashnsaz. At these
meetings the participants discussed, among other things,
designing fraudulent transactions with the proceeds of Iranian
oil sales held at HALKBANK, the defendant, to make them appear
to be for the purpose of importing food into Iran, when in
reality they were a vehicle for further evasion of U.5.
sanctions.

54. Aslan and Atilla devised methods to mask the true

purpose of the purported food trade so as to avoid detection,

28

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 29 of 45

and to create a compliance record to protect HALKBANK, the
defendant, while excusing “Zarrab from records he could not
provide because the transactions were not genuine. For example,
in or about April 2013, Zarrab met with Atilla and Aslan in
Aslan’s office at HALKBANK’s headquarters. During that meeting,
the participants discussed documentation Zarrab would provide in
connection with the fraudulent food transactions. When Aarrab
stated that he could provide bills of lading, Atilla informed
Zarrab that bills of lading were traceable. 4arrab then
retracted his representation, and the participants agreed that
Zarrab would not be required to provide such documents. ‘Zarrab
later purported to use small, wooden vessels that would not
provide traceable bills of lading to cover for this deficiency
in his documentation.

55. On or about July 2, 2013, 4arrab and Atilla spoke
in an intercepted telephone call. During that conversation,
Atilla cautioned ZAarrab about errors made by 4Zarrab’s employees
in falsifying the documents submitted to HALKBANK, the
defendant, that could result in the scheme’s detection by
regulators. For example, Atilla instructed Zarrab that the
quantities of the purported shipments were unrealistic in light
of the small size of the vessels Zarrab purported to use because

of his inability to provide bills of lading: “I’m thinking that

29

 

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 30 of 45

it is a little difficult to move a shipment of 140, 150 thousand
tons, on things with five-thousand ton capacity.” 4arrab
apologized for the error and promised to correct it.

56. On or about July 93, 2013, Zarrab and Atilila spoke
again during an intercepted telephone call. 4Zarrab and Atilla
discussed, among other things, more errors in the false

supporting documents submitted in connection with Zarrab’s

 

transfers of Iranian oil proceeds at HALKBANK, the defendant.

Atilla explained that the falsified documents now either

 

(a) still claimed to load quantities of goods on the vessels
larger than the purported capacities of the ships, or

(b) purported to use vessels that were large enough to be able
to provide the bills of lading that 4arrab could not, in fact,
provide. Atilla explained: “Now, these vessels, um, some of
them are very large vessels . .. . I mean, there is one that
is 50,000 tons. There are those that are 80,000, 90,000
tons... . These are not small vesseis ... . I would
kindly ask that the guys take a look at compliance between the
loads and the tonnages.” ‘ZARRAB acceded: “Of course. Do you
mean that they should look at the ones involving large vessels?”
Atilla warned of the even greater risks of documents identifying
smaller ships:

They should look at the opposite, the small
ones, as well. Now, for example, the bill

30
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 31 of 45

of lading may be somewhat doable, you know,
with the large vessels, since the vessel is
large. As for the small ones, the
relatively smalier ones, such as vesseis
with capacities between 13,000 and 14,000
tons, when their loads are 20,000, then that
becomes different and odd. You get that
reviewed... . There are those large
loads on small tonnage [vessels].

Zarrab asked: “Is there anything I need to do about them?”
Atilia instructed: “They need to keep an eye on this
The load should match up.”

57. In electronic communications on or about July l,
2013, Zarrab explained to Aslan the underlying reason for the
errors in the forged documents: Z4arrab had tried to move too
much Iranian oil money at once through the fake food scheme at
HALKBANK, the defendant, resulting in unrealistic purported food
quantities that made the documents’ falsity obvious. 4Zarrab
told Aslan, Mr. minister [Caglayan] told me to step on the gas
and I think I over did it.” 4Zarrab and Aslan agreed that Zarrab
would limit the amount of money he would move each time going
forward.

58. On or about September 16, 2013, 4arrab and Aslan
spoke in a recorded telephone conversation, as described in
paragraph 47 above. During this conversation, 4Zarrab and Aslan
discussed, among other things, the fact that HALKBANK, the

defendant, intended to preclude non-Turkish companies, including

31

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 32 of 45

two specifically identified American companies, from selling
food to Iran in exchange for the proceeds of Iranian oil and gas
sales held at HALKBANK, in order to increase the amount of funds
available to “arrab.

HALKBANK Continues the Scheme After the Arrests of
Yarrab and Aslan

 

59. In or about December 2013, Zarrab, Aslan, and
others were arrested by Turkish law enforcement officials in
connection with a Turkish public corruption investigation into, .
among other things, the bribe payments “Zarrab made to Aslan,
Caglayan, and others in furtherance of the scheme to launder
Iranian funds through HALKBANK, the defendant. See supra TI 30,
36-38. At the time of the arrests, Turkish law enforcement
officers conducted searches of Zarrab’s and Aslan’s homes and
offices, among other places, during which they recovered, among
other things:

a. miblions of dollars’ worth of cash, in
multiple currencies, including U.S. dollars, stored in shoecboxes
ain Aslan’s home.

b. documents in Aslan’s home and his office at
HALKBANK reflecting exceptions from documentation ordinarily
required by HALKBANK that Zarrab’s companies had received in

connection with falsified food trade transactions; and

32

 

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 33 of 45

c. a diagram of the transactions associated
with the food scheme found in Asian’s office at HALKBANK.

60. Zarrab paid bribes, through his attorney, to
secure his release and the release of his co-defendants from
prison in February 2014 and, ultimately, the dismissal of the
case in October 2014.

61. In mid-2014, after Zarrab was released from
prison but before the case was dismissed as a result of bribe
payments, Zarrab approached HALKBANK, the defendant, including
its new general manager, a co~conspirator not named as a
defendant herein (“Halkbank General Manager-1”"), and Atilla,
among other HALKBANK employees, to restart the sanctions-evasion
scheme.

62. Though some at HALKBANK, the defendant, supported
continuing the scheme, Halkbank General Manager-1 initially was
reluctant to do so because of concern that Zarrab’s arrest and
notoriety would draw unnecessary attention to the scheme. At
Zarrab’s request, however, the then-Prime Minister of Turkey and
his associates, including a relative of the then-Prime Minister
who later held multiple Turkish cabinet positions, instructed
HALKBANK to resume the scheme, and HALKBANK agreed. The only
change to the scheme was the addition of one new forged

document: ‘Zarrab would provide forged inspection certificates

33

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 34 of 45

as part of the fake food scheme. HALKBANK continued executing
the evasion and money-laundering scheme until at least in or
about March 2016, when Zarrab was arrested in the United States.

63. After the continuation of the scheme following
Zarrab’s arrest, officials at HALKBANK, the defendant, continued
to deceive Treasury officials about the bank’s relationship with
Zarrab. For example, on or about October 10, 2014, Treasury
representatives met with Atilla, Halkbank General Manager-1l, and
other HALKBANK officials. During this meeting, the Treasury
representatives asked about HALKBANK’s dealings with 4arrab.
Atilla lied about the scope of 4arrab’s business: he failed to
disclose 4arrab’s gold export business for the Government of
Tran or 4arrab’s fraudulent food trade for the Government of
Iran, and instead described Zarrab as the recipient of certain
bank loans and someone involved in unspecified foreign trade.

64. As a result of the gold export and fake food
schemes, at least approximately $1 billion was laundered through
unwitting U.S. financial institutions on behalf of NIOC, the
Central Bank of Tran, and other Iranian entities.

65. At all times relevant to the fraudulent food and
medicine scheme, Aslan, Halkbank General Manager-1, Atilla,

Balkan, and other officers and employees of HALKBANK, the

34

 

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 35 of 45

defendant, were acting within the scope of their employment at
HALKBANK and for the benefit of HALKBANK.

STATUTORY ALLEGATIONS

 

COUNT ONE

(Conspiracy to Defraud the United States)

 

The Grand Jury charges:

66. The allegations contained in paragraphs 1 through
65 of this Indictment are repeated and realleged as if fully set
forth herein.

67. From at least in or about 2012, up to and
including in or about 2016, in the Southern District of New
York, Turkey, the United Arab Emirates, and elsewhere, TURKIYE
HALK BANKASI A.S., a/k/a “Halkbank,” the defendant, and others
known and unknown, knowingly and willfully combined, conspired,
confederated, and agreed together and with each other to defraud
the United States and an agency thereof, to wit, to impair,
impede, and obstruct the lawful and legitimate governmental
functions and operations of the U.S. Department of the Treasury
in the enforcement of economic sanctions laws and regulations
administered by that agency.

Overt Acts
68. In furtherance of the conspiracy and to effect

the illegal object thereof, TURKIYE HALK BANKAST A.S., a/k/a

35

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 36 of 45

“Halkbank,” the defendant, and its coconspirators committed the

overt acts set forth in paragraphs 25 to 64 of this Indictment,

among others, which are fully incorporated by reference herein.
(Title 18, United States Code, Section 371.)

COUNT TWO

(Conspiracy to Violate the
International Emergency Economic Powers Act)

The Grand Jury further charges:

69. The allegations contained in paragraphs 1 through
65 of this Indictment are repeated and realleged as if fully set
forth herein.

70. From at least in or about 2012, up to and
including in or about 2016, in the Southern District of New
York, Turkey, the United Arab Emirates, and elsewhere, TURKIYE
HALK BANKASI A.S., a/k/a “Halkbank,” the defendant, and others
known and unknown, knowingly and willfuily combined, conspired,
confederated, and agreed together and with each other to
violate, and to cause a violation of, licenses, orders,
regulations, and prohibitions issued under the International
Emergency Economic Powers Act.

71. %It was a part and an object of the conspiracy
that TURKLYR HALK BANKASI A.S., a/k/a “Halkbank,” the defendant,
and others known and unknown, would and did provide and cause

others to provide financial services to Iran and to the

36

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 37 of 45

Government of Iran prohibited by U.S. law, without first
obtaining the required approval of OFAC, and to evade and avoid
the requirements of U.S. law with respect to the provision of
financial services to Iran and to the Government of Iran, in
violation of Fxecutive Orders 12959, 13059, 13224, 13599, 13622,
and 13645 and Part 31 of the Code of Federal Regulations,
Sections 560.203, 560.204, 560.205, 561.203, 561.204, and
561.205.
(Title 50, United States Code, Section 1705;
Executive Orders 12959, 13059, 13224, 13599, 13622, & 13645;
Title 31, Code of Federal Regulations, Sections 560.203,

560.204, 560.265, 561.203, 561.204, & 561.205.)
COUNT THREE
{Bank Fraud)

The Grand Jury further charges:

72. The allegations contained in paragraphs 1 through
65 of this Indictment are repeated and realleged as if fully set
forth herein.

73, From at least in or about 2012, up to and
including in or about 2016, in the Southern District of New
York, Turkey, the United Arab Emirates, and elsewhere, TURKIYE
HALK BANKASI A.S., a/k/a “Halkbank,” the defendant, and others
known and unknown, did knowingly execute and attempt to execute
a scheme or artifice to defraud a financial institution, the

deposits of which were then insured by the Federal Deposit

37

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 38 of 45

Insurance Corporation (the “FDIC”’), and to obtain moneys, funds,
credits, assets, securities, and other property owned by and
under the custody and control of such financial institution, by
means of false and fraudulent pretenses, representations, and
promises, and aided and abetted the same, to wit, inducing U.S.
financial institutions to conduct financial transactions on
behalf of and for the benefit of the Government of Iran and
Iranian entities and persons using money and property owned by
and under the custody and control of such financial
institutions, by deceptive means.
“(Title 18, United States Code, Sections 1344 & 2.)
COUNT FOUR
(Conspiracy to Commit Bank Fraud)

The Grand Jury further charges:

74, The allegations contained in paragraphs 1 through
65 of this Indictment are repeated and realleged as if fully set
forth herein.

75. From at least in or about 2012, up to and
including in or about 2016, in the Southern District of New
York, Turkey, the United Arab Emirates, and elsewhere, TURKIYE
HALK BANKASTI A.S., a/k/a “Halkbank,” the defendant, and others
known and unknown, knowingly and willfully combined, conspired,

confederated, and agreed together and with each other to commit

38

 

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 39 of 45

bank fraud, in violation of Title 18, United States Code,
Section 1344.

76. %.It was a part and an object of the conspiracy
that TURKIYE HALK BANKASI A.S., a/k/a “Halkbank,” the defendant,
and others known and unknown, would and did knowingly execute
and attempt to execute a scheme or artifice to defraud a
financial institution, the deposits of which were then insured
by the FDIC, and to obtain moneys, funds, credits, assets,
securities, and other property owned by and under the custody
and control of a financial institution, by means of false and
fraudulent pretenses, representations, and promises, in
violation of Title 18, United States Code, Section 1344.

(Title 18, United States Code, Section 1349.)

COUNT FIVE

(Money Laundering)

 

The Grand Jury further charges:

77. The allegations contained in paragrapns 1 through
65 of this Indictment are repeated and realleged as if fully set
forth herein.

78. From at least in or about 2012, up to and
including in or about 2016, in the Southern District of New
York, Turkey, the United Arab Emirates, and elsewhere, TURKIYE

HALK BANKASI A.S., a/k/a “Halkbank,” the defendant, and others

39

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 40 of 45

known and unknown, in an offense involving and affecting
interstate and foreign commerce, did knowingly transport,
transmit, and transfer, and attempt to transport, transmit, and
transfer, monetary instruments and funds to places in the United
States from and through places outside the United States, in
amounts exceeding $10,000, and aided and abetted the same, with
the intent to promote the carrying on of specified unlawful
activity, to wit, (i) the illegal export of services to Iran as
charged in Count Two of this Indictment, (ii) bank fraud as
charged in Counts Three and Four of this Indictment, and
(iii) an offense against a foreign nation involving bribery of a
public official.
(Title 18, United States Code, Sections 1956(a) (2) {A) & 2.)
COUNT SIX
(Conspiracy to Commit Money Laundering)

The Grand Jury further charges:

79. ‘The allegations contained in paragraphs 1 through
65 of this Indictment are repeated and realleged as if fully set
forth herein.

80. From at least in or about 2012, up to and
including in or about 2016, in the Southern District of New
York, Turkey, the United Arab Emirates, and elsewhere, TURKIYE

HALK BANKASI A.S., a/k/a “Haikbank,” the defendant, and others

40

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 41 of 45

known and unknown, willfully and knowingly combined, conspired,
confederated, and agréed together and with each other to violate
Title 18, United States Code, Section 1956(a) (2) (A).

81. It was a part and an object of the conspiracy
that TURKIYE HALK BANKASI A.S., a/k/a “Halkbank,” the defendant,
and others known and unknown, in an offense involving and
affecting interstate and foreign commerce, would and did
transport, transmit, and transfer, and attempt to transport,
transmit, and transfer, monetary instruments and funds to places
in the United States from and through places outside the United
States, in amounts exceeding $10,000, with the intent to promote
the carrying on of specified unlawful activity, to wit, (a) the
illegal export of services to Iran as charged in Count Two of
this Indictment, (ii) bank fraud as charged in Counts Three and
Four of this Indictment, in violation of Title 18, United States
Code, Sections 1344 and 1349, and fiii) an offense against a
foreign nation involving bribery of a public official, in
violation of Titie 18, United States Code, Section
1956 (a) (2) (A).

(fTitle 18, United States Code, Section 1956(h).)

4l

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 42 of 45

FORFEITURE ALLEGATION

 

(Counts Two, Three, and Four)

82. As a result of committing the offenses alleged in
Counts Two, Three, and Four of this Indictment, TURKIYE HALK
BANKASI A.S., a/k/a “Halkbank,” the defendant, shall forfeit to
the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section
2461, all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of the
offenses aileged in Counts Two, Three, and Four of this
indictment, including but not limited to a sum of money
representing the amount of proceeds obtained as a result of the
offenses.

Substitute Assets Provision

 

83. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

a) cannot be located upon the exercise of due
diligence;
b) has been transferred or sold to, or

deposited with, a third person;

c) has been placed beyond the jurisdiction of
the court;

d) has been substantially diminished in value;
or

42

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 43 of 45

e) has been commingled with other property.
which cannot be subdivided without
difficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of said defendant up to the value of the above

forfeitable property.

FORFEITURE ALLEGATION

 

(Counts Five and Six)

84. As a result of committing the money Laundering
offenses alleged in Counts Five and Six of this Indictment,
TURKIYE HALK BANKAST A.S., a/k/a “Halkbank,” the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 982, all property, real and personal,
involved in the money laundering offenses and all property
traceable to such property, including but not limited to, a sum
of money representing the amount of property that was invoived
in the money laundering offenses or is traceable to such
property.

Substitute Assets Provision

 

65. If any of the above-described forfeitable
property, as a result of any act or omission of the defendant:

a) cannot be located upon the exercise of due
diligence;

43

 

 

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 44 of 45

b) has been transferred or sold to, or
deposited with, a third person;

c) has been placed beyond the jurisdiction of
the court;

d) has been substantially diminished in value;
or

e) has been commingled with other property
which cannot be subdivided without
agifficulty;

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of said defendant up to the value of the above
forfeitable property.

(Title 18, United States Code, Sections 981, 982;

Title 21, United States Code, Section 853;
Title 28, United States Code, Section 2461.)

Aas

vorepgy} Son

 

44

 

 

 
Case 1:15-cr-00867-RMB Document 562 Filed 10/15/19 Page 45 of 45

Form No. USA-338s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

 

Vv.

TURKIYE HALK BANKASI A.S.,
a/k/a “Halkbank,"

 

Defendant.

 

SUPERSEDING INDICTMENT

 

S615 Cr. 867 (RMB)

(18 U.S.C. § 371, 1344, 1349, 1956, &
2; 50 U.S.C. § 1705; 31 C.F.R.
§§ 560.203, 560.204, 560.205, 561.203,
561.204, & 561.205.)

GEOFFREY 5S. BERMAN
United States Attorney.

 

 

 

Foreperson.

 

me . iba Supersedrnea Pikicemen/
1 Stewart Aim

ISU
